Citation Nr: 9921243	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) May 1994 rating decision which increased the evaluation for 
the veteran's service-connected PTSD from 0 to 10 percent 
disabling.

During the pendency of this appeal, in October 1998, the RO 
increased the evaluation for the veteran's service-connected PTSD 
from 10 to 30 percent disabling.  On a claim for an original or 
increased rating, the veteran will generally be presumed to be 
seeking the maximum benefit allowed by law; thus, it follows that 
such a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).

The Board observes that, by July 1992 rating decision, the RO 
originally granted service connection for the veteran's PTSD, and 
assigned it a noncompensable evaluation.  The veteran was advised 
of that RO decision by letter dated August 4, 1992.  By VA Form 
21-4138, dated August 1, 1993 and received on August 30, 1993, 
the veteran expressed disagreement with the noncompensable 
disability rating assigned his service-connected PTSD.  By 
November 1993 letter, the RO advised the veteran that an appeal 
must be initiated within one year of the date of notification of 
an adverse decision.  The RO further advised him that, as his 
appeal was received more than one year after August 4, 1992, the 
date he was notified of the July 1992 rating decision, that 
decision became final.  On VA Form 21-4138, received in February 
1994, the veteran noted that his appeal of the July 1992 rating 
was dated on August 1, 1993 and he asserted that, as that was 
within one year of August 4, 1992, he had filed a timely appeal 
of the July 1992 rating decision.  Such assertion is construed as 
a claim concerning timeliness of the notice of disagreement as to 
the assignment of a noncompensable disability rating for his 
service-connected PTSD.  As this matter has not been addressed by 
the RO, it is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398, 409 (1995) (where a claim has 
not been addressed by the RO and it is not in appellate status, 
the Board must refer, rather than remand, the claim).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not shown to be 
productive of a considerable impairment of social and industrial 
adaptability.

2.  His service-connected PTSD is not shown to be productive of 
an occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks, occurring 
more than once a week; difficulty in understanding complex 
commands; impaired judgment; and impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.41, 4.42, 4.132, Diagnostic Code 9411 
(1995); 4.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD symptoms are more disabling 
than a 30 percent evaluation reflects, as they are productive of 
mood swings and interpersonal difficulties.  Thus, he maintains 
that a higher disability evaluation is warranted for his service-
connected PTSD.

His claim for an increased evaluation for his service-connected 
PTSD is well grounded pursuant to 38 U.S.C.A. § 5107(a) as it is 
plausible or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Here, the veteran's contention concerning the 
severity of his PTSD (within the competence of a lay party to 
report) is sufficient to well ground his claim.  The Board finds 
that the facts relevant to the issue on appeal have been properly 
developed and that the obligation of VA to assist the veteran has 
been satisfied.

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  When evaluating a disability, any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the claimant.  38 C.F.R. § 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to VA compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.41, 4.42 (1998), 
the regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996.  The veteran's service-
connected PTSD is currently rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998) (previously codified at 38 C.F.R. 
§ 4.132, Code 9411 (1996)).  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the Secretary to do otherwise and 
the Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the Board will evaluate the veteran's PTSD under 
both the old and new rating criteria to determine which version 
is the most favorable to the veteran.

A 30 percent evaluation under the old criteria was assigned where 
there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for severe 
impairment of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to result 
in virtual isolation in the community and when there was totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering the 
veteran demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996).

Under the current Diagnostic Code 9411, a 30 percent evaluation 
is assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

VA outpatient treatment records, dated from May 1991 to November 
1993, show that the veteran was treated for PTSD symptoms during 
this period.  In May 1991, it was noted that he began 
experiencing intrusive thoughts about his experiences in Vietnam 
after the start of the Persian Gulf War.  An August 1991 record 
shows that he had been detached and emotionally numb.  A March 
1992 record reveals that he was well integrated and that his PTSD 
had been partially resolved.  In September 1992, it was noted 
that he had supportive friends and family members.  It was also 
noted that he had good communication skills.  A November 1993 
record observes that, while he had some problems with his new 
postmaster, he had close relationships with his wife and 
children.  It was noted that he felt sad when he thought about 
Vietnam.

In a September 1993 VA summary report, a VA social worker 
reported that the veteran avoided thinking or discussing his 
experiences in Vietnam.  He also reported that the veteran had 
intrusive thoughts about his combat experiences there.  He 
indicated that, while the veteran had close relationships with 
his wife and children, he had few close friends.  He indicated 
that the veteran struggled to control his anger at work.  He 
reported that the veteran was irritable, angry and hypervigilant.  
The veteran was diagnosed as having PTSD.  He was assigned a 
Global Assessment of Functioning (GAF) score of 55 and 60 for the 
previous year.  Both scores were described by the social worker 
as based on a moderate impairment of social and occupational 
functioning.

On VA psychiatric examination in December 1993, the veteran 
reported that he had recurrent and intrusive thoughts about his 
experiences in Vietnam.  He indicated that he was irritable and 
angry, and that he felt detached and estranged from other people.  
He reported that he felt "blue", but that he had not had any 
suicidal ideation.  He indicated that he had been employed with 
the Post Office for the previous 21 years, and that he had been 
married for the previous 22 years.  Mental status examination 
revealed that the veteran's speech was normal.  His thought flow 
was coherent and his thought content was normal.  The pertinent 
diagnosis was mild PTSD.  He was assigned a GAF score of 70, 
described by the examiner as based on a mild impairment of social 
and occupational functioning.  The examiner reported that the 
veteran's PTSD had not interfered with his ability to function 
socially or maintain employment.

In November 1994, the veteran was afforded a VA Agent Orange 
examination in connection with his claim for service connection 
for chronic urticaria due to herbicide exposure.  However, this 
examination report also shows that he was fully alert and in no 
acute distress at the time of the examination.  The pertinent 
diagnosis was PTSD by history.

By addendum later that month, the VA social worker, who prepared 
the September 1993 VA summary report, indicated that the veteran 
had intrusive thoughts about his experiences in Vietnam.  He 
reported that the veteran had problems managing his anger at 
coworkers, especially those of Southeast Asian ancestry.  He 
indicated that the veteran had suffered from a recurring 
depression which was related to his PTSD.  The pertinent 
diagnosis was PTSD.  The veteran was assigned a GAF score of 50, 
described by the social worker as based on serious symptoms.

In an April 1995 statement, a coworker of the veteran reported 
that he had known the veteran for many years.  He indicated that 
the veteran became hostile whenever the topic of the Vietnam War 
was raised.  He reported that the veteran had few friends and 
lived in the mountains.  He indicated that the veteran did not 
bond with anyone but his wife and children, and that they would 
be gone in a few years.  He reported that the veteran was rude, 
abrasive and contemptuous of everyone, especially authority 
figures.  He indicated that the veteran was a loner.

In a statement dated later that month, the veteran's wife 
reported that the veteran was unable to remain calm.  She further 
reported that he was antisocial and had alienated most of their 
close friends.  She indicated that, subsequent to the Persian 
Gulf War, living in an urban setting became difficult for the 
veteran.  She reported that they then purchased property in the 
mountains, and that they eventually moved there.  She indicated 
that the stress and strain associated with building their house 
had accentuated his mood swings.  She reported that the veteran 
did not communicate well, and often needed to be by himself.  She 
indicated that he had been able to maintain employment with the 
Post Office because he worked alone.  She reported that his 
moodiness and depression were caused by his experiences in 
Vietnam.  She indicated that the veteran had been more withdrawn 
from his family in recent years, and she hoped their marriage 
would last.

In a December 1995 statement, the VA social worker who prepared 
the September 1993 VA summary report indicated that the veteran 
had been in a significant depression.  He indicated that the 
veteran had had severe marital discord and continuing job 
dissatisfaction for several months.  He reported that, in June 
1995, the veteran reported that he was not depressed, that things 
were better with his wife, and that he wanted to take a break 
from counseling.  The social worker indicated that he had not 
heard from the veteran since that time.  The pertinent diagnosis 
was PTSD.  The veteran was assigned a GAF score of 55, described 
by the social worker as based on moderate symptoms.

On VA psychiatric examination in January 1996, the veteran 
reported that he experienced difficulties with relationships, and 
that he had problems with anger, concentration, hypervigilance.  
Mental status examination revealed that the veteran's speech and 
associations were normal.  He reported that he had not had any 
hallucinations, delusions or suicidal ideation.  He indicated 
that his mood was "less than 50 percent", and that he felt like 
he was in a rut.  He was well oriented, his memory was intact and 
his affect was broad.  The pertinent diagnosis was PTSD.  The 
veteran was assigned a GAF score of 85, described by the examiner 
as based on absent or minimal symptoms.  The examiner indicated 
that the veteran's PTSD was more productive of a social rather 
than an occupational impairment.

On VA psychiatric examination in November 1997, the veteran 
reported that he had intrusive thoughts about his experiences in 
Vietnam each day.  He indicated that he was hypervigilant, and 
that he became anxious in crowds.  He reported that he was 
depressed about 4 days each week, and that he had had suicidal 
ideation in the past.  He indicated that he became angry each day 
at work, and that he had problems with authority figures.  He 
reported that he had been married and employed with the Post 
Office for the previous 25 years.  On mental status examination, 
the veteran appeared disheveled.  His affect was constricted and 
congruent.  His speech was spontaneous, relevant and coherent.  
He was well oriented and his memory was intact.  He had some mild 
difficulty with concentration, but his judgment was grossly 
intact.  His mood was described as "one foot down and one up".  
He reported that he had not had any delusions or hallucinations.  
Cognitive examination revealed that he was able to perform 
detailed instructions while maintaining adequate attention and 
concentration.  The pertinent diagnosis was PTSD.  The veteran 
was assigned a GAF score of 55, described by the examiner as 
based on moderate symptoms.  The examiner indicated that the 
veteran was capable of managing his own funds.

In reviewing the medical evidence of record, the Board is of the 
opinion that an evaluation in excess of 30 percent for the 
veteran's PTSD is not warranted under the old schedular criteria.  
The evidence of record does not show that the veteran's PTSD is 
productive of a considerable impairment of social and industrial 
adaptability.  Specifically, his PTSD was described as moderate 
in the September 1993 VA summary report.  In addition, he was 
diagnosed as having a mild PTSD at the time of his December 1993 
VA psychiatric examination.  Moreover, while the November 1994 VA 
addendum to the September 1993 VA summary report shows that a VA 
social worker described the veteran's PTSD as serious, the same 
social worker described it as moderate in the December 1995 
statement.  Furthermore, less than two months later, in January 
1996, a VA medical examiner determined that the veteran's PTSD 
was productive of absent and minimal symptoms.  This VA examiner 
also found that the veteran was well oriented and in possession 
of an intact memory and broad affect.  Of greater significance is 
the fact that the most recent VA psychiatric examination report 
shows that his PTSD was moderate, and that, while he had some 
difficulties with concentration, he was well oriented and his 
orientation, speech, memory and judgment were all normal.  The 
Board is cognizant of the fact that the lay statements show that 
the veteran appears to be a loner who experiences mood swings and 
interpersonal difficulties.  However, it is observed that the 
veteran has repeatedly indicated in clinical settings that he has 
been married and able to maintain full-time employment for over 
two decades.  As such, while the Board does not wish to minimize 
the difficulties that he has encountered as a result of his 
service-connected PTSD, the evidence of record does not establish 
that his PTSD is productive of a considerable impairment of 
social and industrial adaptability.  Therefore, an evaluation in 
excess of 30 percent for his PTSD is not warranted under the old 
schedular criteria.

The Board is of the opinion that an evaluation in excess of 30 
percent is also unwarranted for the veteran's PTSD under the 
newly, revised rating criteria.  In particular, as reported 
above, the medical evidence of record shows that he has been 
married and able to maintain full-time employment for over two 
decades.  Thus, it does not appear that he has an occupational 
and social impairment with reduced reliability and productivity.

Turning to the veteran's PTSD symptoms, the medical evidence of 
record does demonstrate that he has mood disturbances and 
difficulties with establishing and maintaining effective work and 
social relationships.  However, the medical evidence does not 
demonstrate that his PTSD is productive of circumstantial, 
circumlocutory or stereotyped speech, panic attacks which occur 
more than once a week, difficulty understanding complex commands, 
impaired judgment or impaired abstract thinking.  As such, the 
veteran's PTSD symptoms are not shown to warrant an evaluation in 
excess of 30 percent under the revised rating criteria either.

The Board has considered all other potential applicable 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the reasons discussed herein.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

